Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1 and 19 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest transmitting information indicating frequencies available in the first RAN for accessing identified network to the mobility management node serving the identified network for forwarding to the base station of the second RAN, network being operated by an operator different from those operating the first and second non-coordinated RANs.
Claim 5 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest receiving from a BS of a first of the plurality of RANs, information indicating frequencies available in the first RAN for accessing a network served by mobility management node and transmitting the information indicating frequencies available in the first RAN to the BS of the second RAN, network being operated by an operator different from those operating the first and second RANs.
Claim 11 is allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest a BS of a second of a plurality of non-coordinated RANs, receiving information indicating frequencies available in the first RAN for accessing a network served by the mobility management node from a mobility management node, network being operated by an operator different from those operating the first and second RANs.
It is noted that the prior art of record shows performing RLF failover between ANs and MME (Kubota et al, US 20170171903) and RANs with a plurality of eNBs served by MME (Edge et al, US 20150365790).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 5, 11 and 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HONG S CHO/
Primary Examiner, Art Unit 2467